IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-11230
                         Summary Calendar



GARY REED WALP,

                                             Plaintiff-Appellant,

versus

VICTOR RODRIGUEZ, Chairman, Texas Board
of Pardons and Paroles,

                                             Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:97-CV-2311-H
                       - - - - - - - - - -

                             April 8, 1998

Before WIENER, BARKSDALE and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Gary Reed Walp, Texas prisoner #314299, requests permission

to proceed in forma pauperis (IFP) on appeal.      He argues that the

district court erred by construing his pleading as one brought

pursuant to 28 U.S.C. § 2254 rather than as one brought pursuant

to 42 U.S.C. § 1983.   Because Walp challenges the duration of his

sentence following the revocation of his parole, his challenge

properly sounds in habeas.     Orellana v. Kyle, 65 F.3d 29, 31 (5th

Cir. 1995), cert. denied, 116 S. Ct. 736 (1996).      Accordingly,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 97-11230
                                  -2-

the district court did not err by construing Walp’s pleading as

one brought pursuant to § 2254, and Walp’s assertion to the

contrary is without merit.    Because his appeal is without merit,

it is DISMISSED as frivolous.    See Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983).    Walp’s motion for IFP is DENIED.

     Walp is cautioned that future frivolous civil suits and

appeals filed by him or on his behalf will invite the imposition

of sanctions.    Walp is cautioned further to review any pending

suits and appeals to ensure that they do not raise arguments that

are frivolous.

     APPEAL DISMISSED; IFP DENIED; SANCTIONS WARNING ISSUED.